Citation Nr: 1545127	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-10 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for residuals, status post fracture, left tibia and fibula distally with ankle mortise, including traumatic arthritis (left ankle disability).

2.  Entitlement to an initial rating higher than 10 percent for limitation of flexion of the left knee with pain (left knee disability).

3.  Entitlement to an initial rating higher than 10 percent for right torn meniscus (right knee disability).

4.  Entitlement to an initial rating higher than 10 percent for osteoarthritis of the lumbar spine (back disability).

5.  Entitlement to an initial rating higher than 10 percent for degenerative changes of the right sacroiliac joint (right hip disability).

6.  Entitlement to an initial rating higher than 10 percent for degenerative changes of the left sacroiliac joint (left hip disability).
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to July 1956.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's left ankle disability is characterized by limitation of motion, pain, and a small, stable, non-painful scar, but not loss of muscle strength, instability, or atrophy.

2.  The Veteran's left knee disability is characterized by characterized by pain and limitation of flexion to no less than 80 degrees (after repetitive testing) and an estimated 35 degrees during flare-ups.

3.  The Veteran's right knee disability is characterized by pain,  minimal limitation of motion, and a small, stable, non-painful scar.

4.  The Veteran's back disability is characterized by pain, limitation of motion, and muscle spasms that result in abnormal gait.

5.  The Veteran's right hip disability is characterized by pain and a noncompensable degree of limitation of flexion.

6.  The Veteran's left hip disability is characterized by pain and a noncompensable degree of limitation of flexion.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for left ankle disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262 (2014).

2.  The criteria for an initial rating higher than 10 percent for left knee disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260 (2014).

3.  The criteria for an initial rating higher than 10 percent for right knee disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260 (2014).

4.  The criteria for an initial rating of 20 percent, but not more, for back disability are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242 (2014).

5.  The criteria for an initial rating higher than 10 percent for right hip disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003 (2014).

6.  The criteria for an initial rating higher than 10 percent for left hip disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The majority of the Veteran's claims arise from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA for these claims.  With regard to the remaining increased rating claim, the Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.

Next, VA has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Left Ankle Disability

The Veteran was originally granted service connection for old healed fracture of the left tibia and fibula distally with ankle mortise in an October 1956 rating decision, which assigned a 20 percent rating effective August 1, 1956.

The Veteran's current claim for an increased rating was received in November 2011.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of a 20 percent rating under Diagnostic Code (DC) 5262 for impairment of the tibia and fibula.  38 C.F.R. § 4.71a.  Under this diagnostic code, the current 20 percent rating is warranted for malunion of the tibia and fibula with moderate ankle disability.  38 C.F.R. § 4.71a, DC 5262.  Malunion of the tibia and fibula with marked ankle disability warrants a 30 percent rating.  Id.  Nonunion of the tibia and fibula with loose motion requiring a brace warrants a 40 percent rating.  Id.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

In September 2012, the Veteran underwent a VA examination in conjunction with this claim.  At that time, the Veteran reported flare ups with standing, lifting, and walking on uneven ground.  His range of motion of the left ankle was limited to 30 degrees of plantar flexion with objective evidence of painful motion at 25 degrees and extension to 10 degrees with objective evidence of painful motion at 10 degrees.  After repetitive testing, this was further limited to 20 degrees of plantar flexion.  The functional loss was described as less movement than normal, weakened movement, pain on movement, deformity, and disturbance of locomotion.  The Veteran did not have localized tenderness or pain to palpation for the left ankle.  He had full muscle strength.  Stability testing results were normal.  There was ankylosis in plantar flexion between 30 and 40 degrees, in dorsiflexion between zero and 10 degrees, and with abduction, adduction, inversion, or eversion deformity.  There was no evidence or history of shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, or malunion of calcaneus or talus.  The Veteran has not has a talectomy.  The Veteran had no associated scars.  He had no other pertinent physical findings, complications, conditions, signs and/or symptoms.  He occasionally used crutches to ambulate, when the pain is most severe to help relieve the pain.  The Veteran's left ankle condition did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Imagining studies found arthritis in the left ankle, but no ankylosis or other significant diagnostic test findings and/or results.  His left ankle condition impacted his ability to work as he had to stand for prolonged periods and his pain limited his ability to perform the process of embalming.  He also had difficulty walking on uneven ground in cemeteries and lifting heavy bodies.  

A private treatment record dated February 2013 showed a diagnoses of localized osteoarthritis of the lower leg and pain in the ankle and foot.  He had symptoms of chronic nightly pain, decreased range of motion, difficulty with ambulation, limping, and color change in the left foot.  He remained very active and continued to work full time.  Some days his pain would affect his work and limit his ability to perform activities of daily living.

In September 2014, the Veteran underwent another VA examination in conjunction with this claim.  At that time, the Veteran reported flare-ups of pain after standing for more than an hour or walking over uneven ground.  Walking over uneven ground became impossible after 100 feet.  His range of motion of the left ankle was from zero to 10 degrees of dorsiflexion and from zero to 25 degrees of plantar flexion.  This limitation of motion contributed to a functional loss in that the Veteran had difficulty walking on level ground and climbing stairs.  Pain was noted on examination and caused functional loss.  There was evidence of pain with weightbearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  After repetitive use testing, his range of motion was additionally limited to 15 degrees of plantar flexion.  This was attributed to pain and incoordination.  Limitation of motion after flare-ups was estimated as no worse than limitation after repetitive motion.  The Veteran had full muscle strength and no atrophy.  Testing found laxity in the left ankle compared to the right.  There was no evidence or history of shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, or malunion of calcaneus or talus.  The Veteran has not has a talectomy.  The Veteran had pins placed in his left ankle in 1955 to repair a fracture.  His residuals of this were stiffness and pain.  The Veteran did not have any other pertinent physical findings, complication, conditions, signs or symptoms.  He had an associated scar, but this was not painful or unstable and did not affect an area greater than six square inches.  He occasionally used crutches to ambulate.  The Veteran's left ankle condition did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Imagining studies found arthritis in the left knee, but no objective evidence of crepitus or other significant diagnostic test findings and/or results.  His left ankle condition impacted his ability to work as the pain and reduction of functional movement of the ankle reduced his ability to stand and markedly reduced his tolerance to walking on uneven ground as in cemeteries.  

Based on the above, the Veteran's left ankle disability is characterized by limitation of motion, and pain.  This is in keeping with the current 20 percent rating for moderate ankle disability.  See 38 C.F.R. § 4.71a, DC 5262.  The next higher rating of 30 percent requires marked disability.  Id.  That is not shown here.  The record does not show instability, loss of muscle strength, or atrophy of the left ankle.  Although he reported extreme flare-ups during which he would use crutches to ambulate, this was not a frequent occurrence and the Veteran was generally able to use his left ankle.  As such, the Board finds that the Veteran's noted symptoms are insufficient to warrant the next higher rating of 30 percent and the claim is denied.

The Board has also considered whether a separate rating for the Veteran's associated scar is appropriate.  In this case, as the scar is small, stable, and non-painful, a separate compensable rating is not warranted.  See 38 C.F.R. § 4.118, DC 7802, 7804, 7805.

Knees

In the August 2013 rating decision at issue, the Veteran was originally granted service connection for limitation of flexion of the left knee with pain (left knee disability) and right torn meniscus (right knee disability).  This rating decision assigned separate 10 percent ratings for each knee.  The Veteran appealed these ratings.

As the present appeal stems from an initial rating assignment, the Board must consider the entire period involved, and consider staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007)(allowing for the assignment of staged ratings when the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal).

The Veteran's knees are currently rated under DC 5260 for limitation of flexion.  See 38 C.F.R. § 4.71a.  Under DC 5260, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension is rated under DC 5261.  38 C.F.R. § 4.71a.  Extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling.  38 C.F.R. § 4.71a, DC 5261.

If the criteria for a compensable rating under both DC 5260 and DC 5261 are met, separate ratings can be assigned. VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).

The normal range of motion of the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Additionally, separate evaluations are available for separate symptoms, such as arthritis and instability of the knee.  See VAOPGCPREC 23-97.  Specifically, the VA General Counsel  has held that when x-ray findings of arthritis are present and a veteran's knee disability is evaluated under Code 5257, the Veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in at least noncompensable limitation of motion.  See VAOPCGPREC 9-98 (August 14, 1998).

Knee instability is evaluated under Diagnostic Code 5257.  A 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  A 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability.  Id.  In order to qualify the next higher evaluation of 30 percent, which is the maximum available under this diagnostic code, the Veteran's left knee disability must be characterized by severe subluxation or lateral instability.  Id.  The Board notes that the terms "slight," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In August 2013, the Veteran underwent a VA examination in conjunction with this claim.  At that time, he reported right knee pain at an average level of 3 out of 10 and left knee pain at an average level of 4 or 5 out of 10.  He treated this with ibuprofen.  His daily activities caused increased pain by the end of the day.  He reported flare-ups of pain that prevented him for performing some of the activities of his job, such as moving a 300 lb. person up a ramp.  His right knee was limited to 130 degrees of flexion with objective evidence of painful motion at 130 degrees.  His left knee was limited to 120 degrees of flexion with objective evidence of painful motion at 120 degrees.  After repetitive use testing, there was no additional limitation of motion, but there was additional functional described as less movement than normal, pain on movement, and disturbance of locomotion.  The Veteran had tenderness or pain to palpation for both knees.  He had full muscle strength in both knees.  Stability testing results were normal.  He had a history of left leg stress fracture with current symptoms of pain located at distal tibia/fibula areas of the left leg and bilateral knee pain.  There was no evidence or history of recurrent patellar subluxation or dislocation, shin splints, chronic exertional compartment syndrome, genu recurvatum, or leg length discrepancy.  The Veteran had a history of right meniscal tear with frequent episodes of joint pain and effusion.  The Veteran had not undergone any other knee surgery.  He had an associated scar, but this was not painful or unstable and did not affect an area greater than six square inches.  He had no other pertinent physical findings, complications, conditions, signs and/or symptoms.  He occasionally used crutches to ambulate to disperse weight when having back or hip pain from degenerative changes.  He last used crutches a month prior to this examination.  He also used orthotics in both shoes to help disburse weight to decrease pain from degenerative joint changes.  These were in place at the time of the examination.  He also reported using a motorized scooter to be mobile in times of increased pain from degenerative changes in knees and hips.  He was not using a scooter at the time of this examination and reported his last us as six weeks prior.  The Veteran's knee conditions did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  There was no evidence of patellar subluxation.  Earlier imagining studies showed osteopenia and osteoarthritic changes in the left ankle.  His knee conditions impacted his ability to work as decreased stamina due to pain limited his ability to walk around talking to people or to open the doors for mourners prior to the three hour long service.  He was unable to drive more than one hour before stopping to rest and walk around.  He was limited to walking upstairs only once per day.  The Veteran could perform sedentary work for about 60 minutes before having to get up and walk around.  Additionally he avoided kneeling and squatting due to resultant knee pain and he could not run.

In September 2014, the Veteran underwent a VA examination in conjunction with this claim.  At that time, the Veteran reported flare-ups of knee pain with standing more than one hour or walking on uneven ground, such as walking through cemeteries for work.  He had full range of right knee flexion and extension without objective evidence of painful motion.  He also had full range of left knee extension without objective evidence of painful motion.  His left knee was limited to 100 degrees of flexion with objective evidence of painful motion at 95 degrees.  After repetitive use testing, his range of motion was additionally limited to 80 degrees of left knee flexion.  The examiner estimated that the Veteran's left knee flexion was likely to be reduced to 35 or 40 degrees during a flare-up.  The Veteran had no functional loss for the right knee.  The functional loss of his left knee was described as less movement than normal, excess fatigability, pain on movement, instability of station, and disturbance of locomotion.  The Veteran had localized tenderness or pain to palpation for the left knee.  He had full muscle strength in both knees.  Stability testing results were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The Veteran had a history of right meniscal tear that lead to a meniscectomy in 2012 as the result of a fall that year.  He had no current symptoms of meniscus tear and not residual signs or symptoms due to the meniscectomy.  The Veteran had not undergone any other knee surgery.  He had an associated scar, but this was not painful or unstable and did not affect an area greater than six square inches.  He had no other pertinent physical findings, complications, conditions, signs and/or symptoms.  He occasionally used crutches to ambulate to distribute weight and reduce pain.  The Veteran's knee conditions did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Imagining studies found arthritis in the left knee, but no evidence of patellar subluxation or other significant diagnostic test findings and/or results.  His knee conditions impacted his ability to work as he had to stand for prolonged periods and walk on uneven ground in cemeteries which produced increase pain.  

The Veteran's left knee disability is characterized by pain and limitation of flexion.  In order to warrant the next higher rating of 20 percent, the Veteran's left knee flexion must be limited to less than 45 degrees.  38 C.F.R. § 4.71a, DC 5260.  This is not shown here.  Instead, his limitation of flexion is measured at no worse than 80 degrees, which was after repetitive testing during the September 2014 examination.  Although this examiner estimated a significant decrease in range of motion during flare-ups, to 35 or 40 degrees of flexion, this occasional worsening of symptoms does not warrant a higher rating.  Likewise, the Veteran does not have limitation of extension, instability, or meniscus symptoms; thus separate ratings under DC 5261, 5257, or 5258 are not warranted.  As such, a rating higher than 10 percent for the Veteran's left knee disability is denied.

The Veteran's right knee disability is characterized by pain, minimal limitation of motion, and a small, stable, non-painful scar.  This limitation of motion is not sufficient to warrant a compensable rating under DC 5260 or 5261, much less both.  Likewise, there is no finding of instability or recurrent subluxation upon which a rating under DC 5257 can be based.  The record shows that the Veteran had a meniscectomy.  As such, he could be entitled to a 10 percent rating for symptomatic removal of the semilunar cartilage if his pain was associated with this.  See 38 C.F.R. § 4.71a, DC 5285.  In this case, however, that pain is the basis for the existing 10 percent rating under DC 5261.  To award an additional rating for the same symptom would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  As such, a rating higher than 10 percent for the Veteran's right knee disability is denied.

Again, the Board has considered whether a separate rating for the Veteran's associated scar is appropriate, but as the scar is small, stable, and non-painful, a separate compensable rating is not warranted.  See 38 C.F.R. § 4.118, DC 7802, 7804, 7805.

Back Disability

The Veteran was originally granted service connection for osteoarthritis of the lumbar spine in the August 2013 rating decision at issue.  He was assigned a 10 percent rating at that time.

This disability is currently rated under hyphenated DC 5242-5237.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

DC 5242 applies to degenerative arthritis of the spine and DC 5237 applies to lumbosacral strain.  Both disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5242.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is assigned for, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 degrees to 90 degrees, extension from 0 degrees to 30 degrees, lateral flexion 0 degrees to 30 degrees bilaterally, and lateral rotation from 0 degrees to 30 degrees bilaterally.  38 C.F.R. § 4.71, Plate V; see also 38 C.F.R. § 4.71, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Again, VA required to address functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32; Johnston, 10 Vet. App. 80.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

In September 2012, the Veteran underwent a VA examination in conjunction with this claim.  At that time, the Veteran reported flare ups of worsening pain with prolonged standing, lifting, and walking particularly on uneven ground.  He was taking pain medication.  He had full range of motion with objective evidence of painful motion noted at 75 degrees flexion, 25 degrees extension, and 20 degrees of left lateral rotation.  There was no additional loss of motion following repetitive testing.  His functional impairment was described as pain on movement.  The Veteran did not have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine or muscle spasm of the thoracolumbar spine.  He had full muscle strength throughout the bilateral lower extremities and no muscle atrophy.  Reflex and sensory results were normal.  Straight leg raising test was negative.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran did not have any other related neurologic abnormalities or findings.  There was no intervertebral disc syndrome.  The Veteran occasionally used crutches to ambulate to help reduce both lower limb and back pain.  There were no associated scars or other pertinent physical findings, complications, conditions, signs or symptoms.  Arthritis was shown on imaging studies.  This disability impacted the Veteran's ability to work in that he had difficulty standing, lifting, and walking.

In a March 2013 letter, the Veteran's private chiropractor noted difficulty walking and pain due to gait changes.

In an August 2013 letter, the Veteran's private chiropractor noted an increase in symptoms over the prior year.  His symptoms included muscle spasms of the quadratus lumborum gluteus medius and erector spinal muscles.  The muscle spasms caused pelvic imbalance and increased irritation to the osteoarthritis in the lumbar spine, which lead to nerve irritation in the lumbosacral spine and radicular symptoms.

In September 2014, the Veteran underwent a VA examination in conjunction with this claim.  At that time, the Veteran reported constant pains with flare-ups of increased severity after walking or standing for hours.  He had full range of flexion with painful motion at 90 degrees or greater, limitation of extension to 20 degrees with painful motion at 20 degrees, full right lateral rotation with objective evidence of painful motion at 25 degrees, full left lateral rotation without objective evidence of painful motion, and full lateral flexion without objective evidence of painful motion.  After repetitive use testing, his range of motion was additionally limited to 15 degrees extension, 20 degrees right lateral flexion, and 15 degrees left lateral flexion.  During flare-ups, forward flexion was estimated to be reduced to 50 degrees and extension reduced to 5 or 10 degrees.  The Veteran had functional loss described as less movement than normal, pain on movement, and disturbance of locomotion.  There was no ankylosis of the spine.  The Veteran did not have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  He did have muscle spasm of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour, but not guarding.  He had full muscle strength throughout the bilateral lower extremities and no muscle atrophy.  Reflex and sensory results were normal.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran did not have any other related neurologic abnormalities or findings.  There was no intervertebral disc syndrome.  The Veteran occasionally used crutches to ambulate.  The description following this notation says that "the veteran uses the cane to distribute weight and decrease pain."  There were no associated scars or other pertinent physical findings, complications, conditions, signs or symptoms.  Arthritis was shown on imaging studies, but not a thoracic vertebral fracture with loss of 50 percent or more of height or other significant diagnostic test findings and/or results.  This disability impacted the Veteran's ability to work in that his work required him to stand, open doors, and embalm all of which are very difficult due to the pain.  At times the bending necessary for embalming cannot be tolerated for more than 30 min without rest.

Based on the above, the Veteran's back disability is characterized by pain, limitation of motion, and muscle spasms that result in abnormal gait.  Thus, his current back symptoms more closely approximate the criteria for a 20 percent rating.  See 38 C.F.R. § 4.71a, DC 5242.  In order to warrant the next higher rating of 40 percent, the Veteran's back disability must be characterized by limitation of forward flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  See id.  Neither of these situations is present here.  As such, the Board finds that the Veteran's back disability warrants an increase to 20 percent, but not more.  See 38 C.F.R. § 4.7.

The August 2013 private chiropractor's letter noted some radicular symptoms.  Examination performed both before and after the date of this letter showed no associated objective neurologic abnormalities.  Absent objective evidence of radiculopathy, or any other neurologic abnormality, separate ratings for such are not warranted.  See 38 C.F.R. § 4.71a, Note (1).

Hips

The Veteran was originally granted service connection for degenerative changes of the bilateral sacroiliac joints (bilateral hip disabilities) in the August 2013 rating decision at issue.  This rating decision assigned separate 10 percent ratings for each hip.

These disabilities are currently rated under hyphenated DC 5003-5251.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

DC 5003 provides criteria for evaluating degenerative arthritis.  38 C.F.R. § 4.27.  Specifically, this diagnostic code allows compensation of arthritis established by x-ray findings to be rated either based on the limitation of motion of the affected joint or based on x-ray findings.  38 C.F.R. § 4.471a, DC 5003.  If noncompensable limitation of motion is shown, a 10 percent rating is warranted.  See id.  Ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003, Note 1.

DC 5251 provides a 10 percent rating for limitation of extension of the thigh to 5 degrees.  38 C.F.R. § 4.71a.

Loss of thigh flexion is rated under DC 5252.  38 C.F.R. § 4.71a.  A 10 percent disability rating is assigned where flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5252.  A 20 percent disability rating is warranted where flexion is limited to 30 degrees.  Id.  A 30 percent disability rating is proper where flexion is limited to 20 degrees.  Id.  Finally, a 40 percent maximum schedular disability rating is assigned where flexion is limited to 10 degrees.  Id.

Other impairment of the thigh is rated under DC 5253.  38 C.F.R. § 4.71a.  A 10 percent disability rating is assigned where there is limitation of rotation of the leg, with inability to toe-out more than 15 degrees or where the disability is manifested by limitation of adduction of the leg, with the inability to cross the legs. 38 C.F.R. § 4.71a, DC 5253.  A 20 percent maximum schedular disability rating is appropriate where there is inability to abduct beyond 10 degrees.  Id.

In August 2013, the Veteran underwent a VA examination in conjunction with this claim.  At that time, he reported flare ups of hip pain that prevented him from the bending, lifting, or walking necessary to perform his job.  He had right hip flexion to 110 degrees with objective evidence of painful motion at 110 degrees and extension to greater than 5 degrees with objective evidence of painful motion at greater than 5 degrees.  His left hip flexion was limited to 100 degrees with objective evidence of painful motion at 100 degrees.  His left hip extension was greater than five degrees with objective evidence of pain at greater than five degrees.  Abduction was not lost beyond 10 degrees for either hip.  Adduction was not limited such that the Veteran could not cross his legs.  Rotation was not limited such that the Veteran cannot toe-out more than 15 degrees.  After repetitive use testing, his range of motion was not additionally limited.  There was no ankylosis of either hip joint.  The Veteran's functional loss of the bilateral hip was described as less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  The Veteran had localized tenderness or pain to palpation for both hips.  He had full muscle strength in both hips.  There was no malunion or nonunion of femur, flail hip joint or leg length discrepancy.  The Veteran had not undergone hip surgery and had no associated scars or other pertinent physical findings, complications, conditions, signs and/or symptoms.  He occasionally used crutches or a motorized scooter to ambulate.  The Veteran used crutches to help disperse weight to decrease pain from degenerative joint disease in lower extremities.  He last used these a month prior and was not using them at the time of the examination.  He also used a motorized scooter to be mobile in times of increased pain due to degenerative joint disease in lower extremities.  He last used a scooter six weeks prior and was not using one at the time of the examination.  He also used orthotics in both shoes to help disburse weight to help and decrease pain from degenerative joint disease in lower extremities.  These were in place at the time of this exam.  The Veteran's hip conditions did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Imagining studies found arthritis in both hips, but no other significant diagnostic test findings and/or results.  His hip conditions impacted his ability to work as decreased stamina due to pain limited his ability to walk around talking to people or to open the doors for mourners prior to the three hour long service.  He was unable to drive more than one hour before stopping to rest and walk around.  He was limited to walking upstairs only once per day.  The Veteran could perform sedentary work for about 60 minutes before having to get up and walk around.

In September 2014, the Veteran underwent another VA examination.  At that time, the Veteran reported flare-ups after standing for more than one hour, climbing one flight of stairs, or bending.  The Veteran had full range of right hip flexion and extension to five degrees.  There was no objective evidence of painful motion.  His left hip flexion was limited to 85 degrees with objective evidence of painful motion at 75 degrees.  His left hip extension was greater than five degrees with objective evidence of pain at five degrees.  Abduction was not lost beyond 10 degrees for either hip.  Adduction was not limited such that the Veteran could not cross his legs.  Rotation was not limited such that the Veteran cannot toe-out more than 15 degrees.  After repetitive use testing, his range of motion was additionally limited to 60 degrees of left hip flexion.  The examiner estimated that the Veteran's hip flexion was likely to be reduced to 35 or 40 degrees during a flare-up.  There was no ankylosis of either hip joint.  The Veteran had no functional loss for the right hip.  The functional loss of his left hip was described as less movement than normal, excess fatigability, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  The Veteran had localized tenderness or pain to palpation for the left hip. He had full muscle strength in both hips.  There was no malunion or nonunion of femur, flail hip joint or leg length discrepancy.  The Veteran had not undergone hip surgery and had no associated scars or other pertinent physical findings, complications, conditions, signs and/or symptoms.  He occasionally used crutches to ambulate as this reduced the pain and pressure on his lower limbs.  The Veteran's hip conditions did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Imagining studies found arthritis in both hips, but no other significant diagnostic test findings and/or results.  His hip conditions impacted his ability to work as he had to stop embalming work after 20 minutes of bending and rest.  This occurred often and adversely affected his productivity.  

The Veteran's bilateral hip disabilities are characterized by pain and a noncompensable degree of limitation of flexion; specifically limitation to no less than 110 degrees for the right hip and no less than 85 degrees for the left hip.  As such, the current 10 percent rating under DC 5003 is appropriate.  A higher rating is not warranted unless either hip disability results in limitation of flexion to 30 degrees or the inability to abduct beyond 10 degrees.  See 38 C.F.R. § 4.71a, DC 5252, 5253.  The September 2014 examiner estimated that the Veteran's additional limitation of flexion during flare-ups was no less than 35 degrees on either side.  While this additional limitation falls within the criteria for the next higher rating, there is no indication that the Veteran experiences such frequent flare-ups as to suggest that this disability more nearly approximates the criteria for a 20 percent rating.  As such, a rating higher than 10 percent for the Veteran's left hip disability is denied.

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities, such as ankylosis or instability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the record does not show that these disabilities have rendered the Veteran unemployable.  The record indicates that he works full time as a funeral director.  Although he reports some difficulties while working, particularly during painful flare-ups, he has not claimed that these conditions prevent him from working.   Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not raised.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); but see Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

A rating higher than 20 percent for residuals, status post fracture, left tibia and fibula distally with ankle mortise, including traumatic arthritis, is denied.

An initial rating higher than 10 percent for limitation of flexion of the left knee with pain is denied.

An initial rating higher than 10 percent for right torn meniscus is denied.

An initial rating of 20 percent, but not more, for osteoarthritis of the lumbar spine is granted.

An initial rating higher than 10 percent for degenerative changes of the right sacroiliac joint is denied.

An initial rating higher than 10 percent for degenerative changes of the left sacroiliac joint is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


